Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 10/6/22. Claims 1-2,4,8,10,12,14,16,18,20,22-23,25,27,29 are amended. Claims 3,5,9,11,13,15,17,19,21,24,26,28,30,32,34-35,37-38 are cancelled. Claims 1-2,4,6-8,10,12,14,16,18,20,22-23,25,27,29,31,33,36 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claim(s) 1,2,3, is/are rejected under 35 U.S.C. 103 as being unpatentable over the article “ Handy Substitutes for Baking powder” in view of the article “ Vinegar powder”, ( the article has a comment dated June 26, 2019), Saini ( 2017/0105425) and Mani K Badvela et al  “ Inhibition of Listeria monocytogenes by Buffered Dry Vinegar in Reduced-Sodium Ready to eat Uncure Turkey Stored at 4 degrees C.
For claim 1, the article “ Handy substitute” teaches to make a substitute for baking powder by mixing 1 gram baking soda ( sodium bicarbonate) and 2.5 grams vinegar. 
	The Handy article does not state that the vinegar is a dried buffered vinegar comprising organic acid and a salt thereof as in claim 1, the neutralization value as in claim 2 and the organic acid as in claim 4.
	The article on “ vinegar powder” discloses different types of vinegar powder that can be used to replace vinegar in recipes.
Saini discloses a reducing microbiological contamination during cheese manufacturing process. Saini teaches to use dried buffered vinegar.  The dried buffered vinegar comprises acetic acid and its consumable salt such as sodium acetate.  The vinegar comprises 1-12% acetic acid.  The dried buffered vinegar may be prepared using standard buffering agents known in the art.  An example buffered dried vinegar is WTI DV available from WTI Inc. ( Jefferson, GA).  ( see paragraphs 0004, 0011)
In the article, “ Badvela et al discloses that the advantages of buffering and drying the vinegar are threefold: it reduced the pungent vinegar flavor to a mild vinegar flavor, it has a less negative impact on the taste and flavor of the treated finished product and it can be used at lower application rates owing to a more concentrated acetic acid.  ( see the discussion paragraph on page 12)
	It would have been obvious to use dried vinegar as taught in the article in the recipe for making baking powder substitute when wanting a dried product. The use of dried vinegar would have been an obvious matter of preference as using an alternative ingredient to obtain the same function.  The article on “ vinegar powder” does not disclose dried buffered vinegar comprising organic acid and a salt thereof.  However, dried buffered vinegar comprising organic acid and salt thereof is known in the art as shown in Saini and Badvela et al.  It would have been obvious to one skilled in the art to use dried buffered vinegar as taught in Saini when desiring a vinegar with higher pH as  compared with regular vinegar.  Also, one skilled in art would have been motivated to use dried buffered vinegar for the advantages taught in Badvela.  While Badvela is directed to meat product, the advantages obtained is equally advantageous in other products.  Since Saini  teaches dried buffered vinegar comprising organic acid and a salt thereof and the concentration of the organic acid is within the range disclosed in the instant specification, it is obviously inherent that the neutralization value is within the range claimed.  Furthermore, Saini discloses the same commercially available buffered dried vinegar as disclosed in the instant specification.  
The change in the rejection is necessitated by amendment.
Claim(s) 6-8,10,12,14,16,18,20,22-23,25,27,29,31,33,36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the articles, Saini and Badvela et al as applied to claims 1-2,4 above, and further in view of  Pacifico ( 2003/0031773).
For claims 18, 27, the article “ handy substitute” teach 2.5 gr vinegar and 1 g baking soda.  Thus, the percent of baking soda is 28.6% which fall within the claimed range. For claim 20, the range of vinegar is 71.45 which also fall within the claimed.  For claims 22, 29, the article teaches to mix the baking soda and vinegar. For claim 23, the article teaches to use vinegar.
The combination of articles, Saini and Badvela et al  does not teach encapsulating the bicarbonate in a lipid material as in claim 6, the lipid material as in claims 8,10,12,14,16, a mixture comprising bicarbonate, vinegar and lipid material as in claim 22, the encapsulating technique as in claims 21 and the lipid material as in claims 33,36.
Pacifico discloses chemical leavening ingredient encapsulated in lipid coating.  The coating can be selected from monoglyceride, diglycerides, hydrogenated vegetable oil.  The coating prevents premature dissolution of leavening agents.  The coating melts at a temperature greater than 125 degrees F ( 51 degrees C. ) The vegetable oils includes soybean oil, cottonseed oil canola oil, palm kernel oil etc..  Pacifico discloses processes such as fluid bed coating and spray chilling are known encapsulating techniques.  ( see paragraphs 0004,0010,0014,0023,0026,0028)
It would have been obvious to one skilled in the art to encapsulate the baking soda  as taught in Pacifico when desiring to prevent the interaction between the baking soda and vinegar till the mixture is used  to make a bake product and to ensure that the reaction occurs only during baking.  It would been obvious to use the lipid materials disclosed in Pacifico.  It would have been an obvious matter preference to use fractionated palm oil as using an alternative ingredient to perform the same function as long as the melting temperature requirement is fulfilled.  When the baking soda is encapsulated, it would have been obvious to add the lipid to the vinegar and baking soda mixture and to perform fluid bed coating or spray-chilling coating as taught in Pacific to encapsulate the baking soda.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4,6-8,10,12,14,16,18,20,22-23,25,27,29,31,33,36  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues the feature of dried buffered vinegar comprising an organic acid and salt thereof.  New references are used in the rejection to address the limitation.  Applicant also argues the neutralization value.  The new reference to Saini discloses dried buffered vinegar.  Since Saini  teaches dried buffered vinegar comprising organic acid and a salt thereof and the concentration of the organic acid is within the range disclosed in the instant specification, it is obviously inherent that the neutralization value is within the range claimed.  Furthermore, Saini discloses the same commercially available buffered dried vinegar as disclosed in the instant specification.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 12, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793